                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

GOOD L CORPORATION,                               )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )          NO. 3:18-cv-00489
                                                  )
FASTENERS FOR RETAIL, INC. d/b/a                  )          JUDGE CAMPBELL
FFR MERCHANDISING, INC.,                          )          MAGISTRATE JUDGE FRENSLEY
                                                  )
     Defendant.                                   )

                                          MEMORANDUM
                                                   
         Pending before the Court is Defendant’s Motion to Dismiss. (Doc. No. 22). Plaintiff filed

 a Response in Opposition (Doc. No. 40), Defendant filed a Reply (Doc. No. 42), and Plaintiff filed

 a Sur-Reply (Doc. No. 46). For the reasons discussed below, Defendant’s Motion to Dismiss is

 DENIED.

                             I.          FACTUAL BACKGROUND

         This lawsuit arises from Plaintiff’s allegations that Defendant’s HANDBASKET1 product

 infringes upon Plaintiff’s unregistered trade dress and trademark rights of its Big Basket product.

 On June 25, 2018, Plaintiff filed an Amended Complaint against Defendant alleging claims of

 Trade Dress Infringement and Unfair Competition under 15 U.S.C. § 1125 (Count I) and

 Trademark Infringement and Unfair Competition under 15 U.S.C. § 1125 (Count II). On July 18,

 2018, Defendant moved to dismiss the Amended Complaint for failure to state a claim upon which

 relief can be granted. (Doc. No. 22).

                                  II.   STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6), permits dismissal of a complaint for failure to

 state a claim upon which relief can be granted. For purposes of a motion to dismiss, a court must
take all of the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

To survive a motion to dismiss, a complaint must contain sufficient factual allegations, accepted

as true, to state a claim for relief that is plausible on its face. Id. at 678. A claim has facial

plausibility when the plaintiff pleads facts that allow the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. In reviewing a motion to dismiss, the

Court construes the complaint in the light most favorable to the plaintiff, accepts its allegations as

true, and draws all reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007).

         In considering a Rule 12(b)(6) motion, the Court may consider the Complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and exhibits

attached to Defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims. Bassett v. National Collegiate Athletic Assn., 528 F.3d 426, 430 (6th Cir.

2008).

         Defendant filed documents from the United States Patent and Trademark Offices as

exhibits to its Motion to Dismiss (Doc. No. 24, Exs. A-T) and Reply in Support of its Motion to

Dismiss (Doc. No. 43, Ex. B). Defendant also filed excerpts from a deposition transcript as an

exhibit to its Reply in Support of its Motion to Dismiss (Doc. No. 43, Ex. A). None of these

documents are referred to in the Amended Complaint, (Doc. No. 13), and the Court declines to

consider them in evaluating the Motion to Dismiss.

                                      III.    ANALYSIS

         Defendant seeks dismissal of the Amended Complaint, arguing Plaintiff’s claimed trade

dress and trademark “are unprotectable as a matter of law.” (Doc. No. 23 at 2). Plaintiff argues




                                                  2 
                                                   
dismissal is unwarranted because it has alleged facts in the Amended Complaint to support each

of its claims against Defendant. (Doc. No. 40 at 2).

       A. Trade Dress Infringement

       Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), protects from infringement the

unregistered “trade dress” of a product. Abercrombie & Fitch Stores, Inc. v. Am. Eagle Outfitters,

Inc., 280 F.3d 619, 629 (6th Cir. 2002).

               “Trade dress” refers to the image and overall appearance of a
               product. It embodies that arrangement of identifying characteristics
               or decorations connected with a product, whether by packaging or
               otherwise, that makes the source of the product distinguishable from
               another and promotes its sales. Trade dress involves the total image
               of a product and may include features such as size, shape, color, or
               color combinations, texture, graphics, or even particular sales
               techniques.

Id. (internal citations and punctuation marks omitted). To prevail on a claim for the infringement

of a product design trade dress, a plaintiff must prove that its allegedly infringed product design

(1) is nonfunctional, (2) has acquired secondary meaning, and (3) is confusingly similar to the

allegedly infringing product design. Groeneveld Transp. Efficiency, Inc. v. Lubecore Int'l, Inc.,

730 F.3d 494, 503 (6th Cir. 2013). Defendant argues Plaintiff’s trade dress infringement claim

should be dismissed because its trade dress is: (1) inconsistently and inadequately defined; (2)

functional; and (3) generic. (Doc. No. 23 at 2).

       1. Articulation of Plaintiff’s Trade Dress

               a. Consistent Overall Look

       As an initial matter, Defendant argues Plaintiff’s alleged trade dress “is inconsistently

defined, rendering it unprotectable” because the Amended Complaint fails to show that its trade

dress has a “consistent overall look”. (Doc. No. 23 at 13). Defendant relies upon Innovation

Ventures, LLC v. N2G Distrib., Inc., 635 F. Supp. 2d 632, 641 (E.D. Mich. 2008) (citing Rose Art

                                                   3 
                                                    
Indus., Inc. v. Swanson, 235 F.3d 165, 172-75 (3d Cir. 2000)) for the proposition that “if a plaintiff

seeking trade dress protection cannot show that its [claimed trade dress has] a ‘consistent overall

look,’ the trade dress that the defendant is allegedly infringing ‘does not exist,’ and the defendant

must prevail.” (Doc. No. 23 at 13). However, the “recognizable and consistent overall look”

standard cited by Defendant is only relevant in cases where the plaintiff seeks protection for a

series or an entire line of products. See Rose Art, 235 F.3d at 173 (“Because of the broad reach that

protection of trade dress for a series or line of products would embrace, we will require this more

stringent test before the non-functionality/distinctiveness/likelihood of confusion test is applied.

A plaintiff, seeking protection for a series or line of products, must first demonstrate that the series

or line has a recognizable and consistent overall look.”) (emphasis added).

       In the present matter, Plaintiff is alleging trade dress infringement for a single product –

the Big Basket. See Doc. No. 13 at ¶¶ 61-67; Doc. No. 40 at 5-6 (“In [Plaintiff]’s case, there is just

one basket bearing the asserted trade dress…”); Doc. No. 42 at 7 (“As [Plaintiff] itself notes,

[Plaintiff]’s asserted trade dress in this case is based on one product.”). Accordingly, the

“consistent overall look” standard is inapplicable in this single product case. See, e.g., Dayco

Prod., LLC v. Dorman Prod., Inc., No. 09-CV-13139, 2010 WL 3855221, at *3-4 (E.D. Mich.

Sept. 28, 2010) (recognizing a party is only required to demonstrate “consistent overall look” if it

is seeking trade dress protection for a series or line of products); Kee Action Sports LLC v. Valken

Inc., No. 12-6069, 2013 WL 6633439, at *4-5 (D.N.J. Dec. 17, 2013) (holding the “recognizable

and consistent overall look” standard adopted in Rose Art was not applicable because the plaintiff

was seeking trade dress protection for a single product and not an entire line of products).




                                                   4 
                                                    
               b. Discrete Elements of Plaintiff’s Trade Dress

       Next, Defendant argues dismissal of Plaintiff’s trade dress claim is appropriate because the

Amended Complaint fails to articulate clearly the specific design elements that compose Plaintiff’s

alleged trade dress. (Doc. No. 23 at 13-15). While a trade dress may protect the “overall look” of

a product, the discrete elements which make up the claimed trade dress should be separated out

and identified in a list. See Gen. Motors Corp. v. Lanard Toys, Inc., 468 F.3d 405, 415 (6th Cir.

2006) (citing McCarthy on Trademarks § 8:3 (4th ed.2001); Landscape Forms, Inc. v. Columbia

Cascade Co., 113 F.3d 373, 381 (2d Cir.1997)). Plaintiff argues the elements of its asserted trade

dress are sufficiently and clearly identified in paragraph 17 of the Amended Complaint:

               The specific trade dress of the Big Basket that is recognizable is,
               without limitation, the combination of the arbitrary and ornamental
               lattice work, and the large panel on the front and rear sides of the
               basket adjacent to the top rim.

(Doc. Nos. 13, 40). Defendant argues this description is not an acceptable list of design elements

because the language “without limitation” at the beginning of the description makes it “impossible

for competitors and other third parties to know exactly what [Plaintiff] is claiming.” (Doc. No. 23

at 14). Defendant also argues “‘arbitrary and ornamental lattice work’ and ‘large panel’ are too

overbroad to put competitors on notice regarding what types of lattice work or panels are

supposedly off-limits.” (Doc. No. 23 at 14).

       In response, Plaintiff argues the image in the Amended Complaint of the Big Basket

“facilitates understanding of the asserted trade dress by visualizing the combination of lattice work

and the panel…” and points to the images of its trademark as reinforcing its asserted trade dress.

(Doc. No. 40 at 3-4 (citing Doc. No. 13 at ¶¶ 16-19, 26-35)).

       Based on the list of elements and photo of the Big Basket product in the Amended

Complaint (Doc. No. 13 at ¶¶ 16-17), it can be understood what Plaintiff seeks to protect.

                                                 5 
                                                  
Therefore, the Court finds the Amended Complaint sufficiently identifies and defines Plaintiff’s

asserted trade dress. See, e.g., Gen. Motors Corp., 468 F.3d at 415–16 (finding “the exterior

appearance and styling of the vehicle design which includes the grille, slanted and raised hood,

split windshield, rectangular doors, squared edges, etc.” was a sufficient description of plaintiff’s

alleged trade dress).

        2. Nonfunctional

        Defendant acknowledges that “[i]n a trade dress infringement case, the determination of

functionality is a question of fact.” (Doc. No. 23 at 16). However, Defendant claims Plaintiff failed

to plead non-functionality with sufficient particularity to survive a Rule 12(b)(6) motion to

dismiss. (Id. at 17).

        A product design feature is functional “if it is essential to the use or purpose of the article

or if it affects the cost or quality of the article.” Groeneveld Transp. Efficiency, Inc. v. Lubecore

Int'l, Inc., 730 F.3d 494, 503 (6th Cir. 2013) (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456

U.S. 844, 850 n. 10 (1982)). A product design feature is also functional if exclusive use of the

feature would put competitors at a “significant non-reputation-related disadvantage.” See TrafFix

Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 32–33 (2001) (citing Qualitex Co. v. Jacobson

Prod. Co., 514 U.S. 159, 165 (1995)).

        After describing the elements of its trade dress, Plaintiff alleges that neither of the trade

dress features is required for the use of Plaintiff's Big Basket product. (Docket No. 13, ¶¶ 18-19);

compare with Mike Vaughn Custom Sports, Inc. v. Piku, 15 F. Supp. 3d 735, 746–47 (E.D. Mich.

2014) (finding allegations that plaintiff “developed a signature trade dress feature ... featuring non-

functional elements” failed to plead non-functionality with factual particularity). In addition, the

plain appearance of the product from the photos in the Amended Complaint shows the trade dress



                                                  6 
                                                   
is at least arguably non-functional. See, e.g., Gen. Motors Corp. v. Lanard Toys, Inc., 468 F.3d

405, 417 (6th Cir. 2006). “Although a trade dress's nonfunctional nature must be proven by the

party asserting the trade dress protection, there is no heightened pleading standard for this element

of Plaintiff's claim.” Kano Labs., Inc. v. Clenair Mfg., Inc., No. 3-12-1209, 2013 WL 5758651, at

*3 (M.D. Tenn. Oct. 24, 2013) (emphasis in original). “Plaintiff does not have to rebut the

presumption identified by Defendant (that features are deemed functional until proven otherwise)

at this stage of the case.” Id. Construing the facts in favor of Plaintiff, the Court finds the Amended

Complaint sufficiently alleges the non-functionality of Plaintiff’s claimed trade dress.

       3. Generic

       Defendant also argues Plaintiff’s trade dress claim must be dismissed because it is generic

and therefore not protectable. (Doc. No. 23 at 18-20). Genericness is a question of fact. See Bath

& Body Works, Inc. v. Luzier Personalized Cosmetics, Inc., 76 F.3d 743, 748 (6th Cir. 1996).

Under Rule 12(b)(6), the Court cannot consider a question of fact on a motion to dismiss. See

Kaldy v. Urshow.tv, Inc., No. 2:16-CV-54, 2017 WL 104148, at *3 (E.D. Tenn. Jan. 10, 2017)

(citing Ecclesiastical Order of the ISM of AM, Inc. v. IRS, 725 F.2d 398, 403 (6th Cir. 1984) (Jones,

J., concurring in part and dissenting in part); Mike Vaughn Custom Sports, Inc. v. Piku, 15 F. Supp.

3d 735, 753 (E.D. Mich. 2014)). Accordingly, a Rule 12(b)(6) motion is generally an improper

vehicle for establishing that a mark is generic. See Metro Sanitation, L.L.C. v. C & R Maintenance,

Inc., No. 05-70673, 2005 WL 1861931, at *2 (E.D. Mich. Aug. 4, 2005) (concluding the issue of

whether a trademark was generic could not be decided on motion to dismiss); FragranceNet.com,

Inc. v. Les Parfums, Inc., 672 F.Supp.2d 328, 333–34 (E.D. N.Y. 2009) (concluding question of

whether trademark is generic is inappropriate for determination on motion to dismiss). As a result,

the Court declines to consider the issue of genericness on ruling on the present motion.



                                                  7 
                                                   
        B. Trademark Infringement

        A trademark is “any word, name, symbol, or device ... used by a person ... to identify and

distinguish his or her goods, including a unique product, from those manufactured or sold by others

and to indicate the source of the goods ...” 15 U.S.C. § 1127. The Lanham Act protects a trademark

owner from infringement, regardless of whether the trademark is registered with the Patent and

Trademark Office. Fuji Kogyo Co., Ltd. V. Pacific Bay Int'l., Inc., 461 F.3d 675, 682-83 (6th Cir.

2006). To state a claim for trademark infringement, a plaintiff must allege facts establishing that:

(1) it owns the trademark; (2) the defendant used the mark in commerce; and (3) the use was likely

to cause confusion. Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009).

        Defendant argues Plaintiff’s trademark infringement claim fails as a matter of law and

should therefore be dismissed because: (1) Plaintiff has failed to identify any trademark at all; (2)

Plaintiff’s unregistered trademark is duplicative of its asserted trade dress;1 and (3) Plaintiff’s

trademark is generic.2 (Doc. No. 23 at 2).

        1. Articulation of Plaintiff’s Trademark

                a. Identification of Plaintiff’s Trademark

        Defendant argues Plaintiff has failed to identify a trademark based on its contention that

the Amended Complaint defines the trademark “by a collection of pictures, all of which are

different from each other.” (Doc. No. 23 at 22 (citing Doc. No. 13 at ¶¶ 26-35)). In response,

Plaintiff contends it “identifies its common law trademark as the depiction of a shopping basket

with the combination of arbitrary and ornamental lattice work, and the large panel on the front and


                                                                                                
1
 The Court does not find Defendant’s argument on this issue persuasive as it cited no legal authority in
support of this argument. (Doc No. 23 at 23).
2
  As discussed above, supra A.3, the Court will not consider the factual issue of genericness in ruling on
the present motion.

                                                    8 
                                                     
rear sides of the basket adjacent to the top rim” and that the Amended Complaint “specifies this

depiction.” (Doc. No. 40 at 13-14 (citing Doc. No. 13 at ¶¶ 26-35)). In addition to the images of

the asserted trademark, the Amended Complaint alleges “…the Big Basket trade dress has

trademark …rights” and that “[t]he Big Basket trade dress is a symbol or device as defined by

trademark law including the Lanham Act.” (Doc. No. 13 at ¶¶ 37, 40). Taking the factual

allegations in the Amended Complaint as true and drawing all reasonable inferences in favor of

Plaintiff, the Court finds the Amended Complaint sufficiently identifies the alleged trademark.

               b. Plaintiff’s Ownership Rights in the Trademark

       Defendant also argues the Amended Complaint fails to allege facts “necessary to assert

rights in a valid trademark.” (Doc. No. 23 at 22). A “bedrock principle[ ] of trademark law is that

trademark ... ownership is not acquired by federal or state registration. Rather, ownership rights

flow only from prior appropriation and actual use in the market.” Allard Enter., Inc., v. Advanced

Programming Res., Inc., 146 F.3d 350, 356 (6th Cir. 1998) (quoting Homeowners Group, Inc. v.

Home Mktg. Specialists, Inc., 931 F.2d 1100, 1105 (6th Cir. 1991)) (internal quotations omitted).

A party establishes actual use and a right in an unregistered trademark “by demonstrating that its

use of the mark was ‘deliberate and continuous, not sporadic, casual, or transitory.’” Circuit City

Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1054-55 (6th Cir. 1999) (quoting La Societe Anonyme

des Parfums le Galion v. Jean Patou, Inc., 495 F.2d 1265, 1272 (2d Cir. 1974)). Put another way,

common law trademark rights develop when goods bearing the mark are placed in the market and

followed by continuous commercial utilization. EAT BBQ LLC v. Walters, 47 F.Supp.3d 521, 528

(E.D. Ky. 2014).

       Plaintiff argues it has sufficiently identified and defined its trademark and points to the

allegations that it uses and has used its claimed trademark on trade show booth banners,



                                                9 
                                                 
promotional fliers, letterhead, envelopes, instruction forms, order forms, invoices, price lists, and

packaging. (Doc. No. 40 at 13 (citing Doc. No. 13 at ¶¶ 26-35)). Taking all of the factual allegations

in the Amended Complaint as true and drawing all reasonable inferences in favor of Plaintiff, the

Court finds the Amended Complaint sufficiently alleges Plaintiff’s ownership rights in the

unregistered trademark.

       Accordingly, Defendant’s Motion to Dismiss for failure to state a claim is DENIED.

       It is so ORDERED.

                                                       __________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                 10 
                                                   
